OPINION
COOPER, Justice.
This is an action in guaranty wherein the trial judge and the Court of Appeals found the guarantor to be liable. The petition for certiorari was granted to determine whether the guarantor, an admitted alcoholic, was mentally competent to execute the guaranty agreement.
The Bank of Illinois filed suit in the Circuit Court of Carter County on a guaranty executed by Edward Davis to secure payment of a $10,000.00 loan made by the bank to Landcare Corporation. Davis was one of the principal owners of Landcare. Davis sought to escape liability on the basis, primarily, of mental incompetence brought on by alcoholism. On this issue, the trial judge found “from the testimony of Mr. Lewis that Davis was sober at the time he signed his name to this guaranty agreement.” From its review of the evidence, the Court of Appeals concluded:
The evidence, when viewed in light of the above authorities, does not preponderate against the trial judge’s finding that intoxication is not available to the appellant as a defense voiding his liability under the guaranty contract.
Where an action is tried by a circuit judge without the intervention of a jury, the findings of, the trial judge and the Court of Appeals are binding on this court to the extent that they concur, if there is any evidence to support the findings. T.C.A. §§ 27-303, 27-301, 27-113. As noted by the trial judge in his findings, Mr. Lewis, the president of Landcare, testified that Mr. Davis was sober at the time he signed the guaranty agreement. In the face of Mr. Lewis’ testimony, we have no alternative but to affirm the judgment of the trial court as approved by the Court of Appeals.
Judgment affirmed. Costs incident to the appeal are adjudged against Mr. Davis and his surety.
FONES, BROCK and HARBISON, JJ., concur.
HENRY, C. J., dissents.